Citation Nr: 0103507	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  98-06 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for a dysthymic 
disorder, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a cervical 
spine disorder, currently evaluated as 10 percent disabling.

3.  Entitlement to an initial compensable evaluation for 
duodenitis.

4.  Entitlement to service connection for a skin rash, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for stiff joints, to 
include as due to an undiagnosed illness.

6.  Entitlement to an increased evaluation for a right knee 
disorder, currently evaluated as 10 percent disabling.  

7.  Entitlement to an increased evaluation for a left knee 
disorder, currently evaluated as 10 percent disabling.

8.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had verified naval service from October 1967 to 
January 1969, from February 1975 to December 1987, and from 
December 1992 to June 1994.  The veteran's most recent DD 
Form 214, verifying service from December 1992 to June 1994, 
reflects a total of nineteen years, one month, and eleven 
days of prior active service, and he is a recipient of the 
Southwest Asia Service Medal, with two stars.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio in January and April of 1998.  The Board 
remanded this case back to the RO in May 1999, and the case 
has since been returned to the Board.  


In his May 1998 Substantive Appeal, the veteran requested a 
VA Travel Board hearing.  However, in a correspondence 
received by the RO in October 1998, the veteran withdrew his 
request for a hearing.  See 38 C.F.R. § 20.704(e) (2000).

The claims of entitlement to service connection for stiff 
joints, to include as due to an undiagnosed illness; 
increased evaluations for right and left knee disorders; and 
TDIU will be addressed in the REMAND section of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's dysthymic disorder is productive of only 
mild symptoms, with some loss of sleep and expressions of 
frustration.

3.  The veteran's cervical spine disorder is no more than 
slight in degree, with forward flexion to 80 degrees, 
extension to 45 degrees, and no pain with motion.

4.  The veteran's duodenitis is productive of mild symptoms, 
including recurrent episodes of nausea and diarrhea 
alternating with constipation.

5.  The medical evidence of record does not suggest the 
presence of a current skin rash.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a dysthymic disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9433 (2000); The Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).

2.  The criteria for an evaluation in excess of 10 percent 
for a cervical spine disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5290 (2000); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).

3.  The criteria for an initial evaluation of 10 percent for 
duodenitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.104, Diagnostic Code 
7305 (2000); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).

4.   A skin rash was not incurred in service or as due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.317 (2000); 
The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claims and that no further assistance is required 
in order to comply with the VA's statutory duty to assist him 
in developing the facts pertinent to his claims.  
Specifically, the veteran has been afforded several VA 
examinations, and the RO has obtained records of relevant 
medical treatment.  See 38 U.S.C.A. § 5107(a) (West 1991); 
The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  


I.  Claims for increased evaluations

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, 
multiple ("staged") ratings may be assigned for different 
periods of time during the pendency of the appeal.  See 
generally Fenderson v. West. 12 Vet. App 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2000).  In cases where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2000).

B.  Dysthymic disorder

In a May 1997 rating decision, the RO granted service 
connection for a dysthymic disorder in view of treatment for 
depression symptoms dating back to service and assigned a 10 
percent evaluation, effective from July 1994.  This 
evaluation has since remained in effect and is at issue in 
this case.

During his January 1998 VA psychiatric examination, the 
veteran reported "feeling a little down sometimes" but not 
as "bad" as before.  Other subjective complaints included 
decreased concentration, forgetfulness, and loss of sleep.  
The examiner noted that the veteran spent most of his time 
working in the home, and he did not socialize much.  The 
examination revealed no loss of memory or orientation, and 
the veteran denied any suicidal or homicidal thoughts.  He 
also denied auditory or visual hallucinations.  Although he 
noted improvement, he also stated that he was "not going to 
go back to his original functioning."  The diagnosis was a 
dysthymic disorder.

In July 1999, the veteran underwent a second VA psychiatric 
examination, during which he complained primarily of physical 
pain but also reported irritability.  Also, the veteran 
stated that he had not been on any psychotropic medications 
since 1996.  Upon examination, the veteran appeared 
frustrated, but no abnormalities were noted in regard to 
hygiene, orientation, or memory.  Also, the veteran denied 
suicidal or homicidal ideations.  No psychoses or thought 
disorders were noted, and the veteran was coherent and 
appropriate.  The Axis I diagnosis was a dysthymic disorder, 
and a Global Assessment of Functioning (GAF) score of 65 was 
assigned.  The examiner described the impairment resulting 
from the veteran's psychiatric disorder as mild in degree.

The RO has evaluated the veteran's dysthymic disorder at the 
10 percent rate under 38 C.F.R. § 4.130, Diagnostic Code 9433 
(2000).  Under the revised criteria of Diagnostic Code 9433, 
a dysthymic disorder manifested by occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and the ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication, warrants a 10 percent 
disability evaluation.  In cases of occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as a depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events), a 30 percent disability 
evaluation is in order.  

In the present case, the veteran has presented no evidence 
that his dysthymic disorder is more than mild in degree, and 
the GAF score of 65 assigned by the VA examiner who saw him 
in July 1999 is consistent with mild symptomatology.  The 
veteran has reported some loss of sleep and concentration.  
However, except for some evidence of frustration with his 
physical disabilities, his psychiatric examinations have been 
within normal limits.  Significantly, the veteran has 
reportedly not taken any psychotropic medications since 1996.  
As such, the preponderance of the evidence is against the 
veteran's claim of entitlement to an increased evaluation for 
his dysthymic disorder.

In reaching this conclusion, the Board acknowledges that the 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not for application in this case because the preponderance of 
the evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. § 5107(b)). 

C.  Cervical spine disorder

In a November 1994 rating decision, the RO granted service 
connection for a cervical spine disorder in view of in-
service treatment for this disorder and assigned a 10 percent 
evaluation, effective from July 1994.  This evaluation has 
since remained in effect and is at issue in this case.  

Range of motion studies conducted during the veteran's 
November 1997 VA general medical examination revealed 
cervical spine forward flexion to 80 degrees, posterior 
extension to 45 degrees, left tilting to 40 degrees, right 
tilting to 42 degrees, left rotation to 55 degrees, and right 
rotation to 60 degrees.  No pain was revealed with range of 
motion testing.  The veteran did state that his neck felt 
stiff "all the time."  No functional loss due to pain was 
noted.  X-rays revealed mild generalized spondylosis and 
foraminal narrowing on the right at C4-C5.

In December 1997, the veteran underwent a cervical epidural 
injection at a VA facility because of complaints of cervical 
radiculopathy.  He underwent a second injection in February 
1998.

Following a magnetic resonance imaging study (MRI) of the 
cervical spine in January 2000, the veteran's claims file was 
reviewed by a VA doctor in March 2000.  This doctor noted 
that the MRI revealed moderate generalized spondylosis; 
broad-based disc bulging at C5-C6, with an osteophyte; mild 
foraminal narrowing bilaterally; focal central disc 
protrusion at C6-C7; bursitis; a slightly indented margin of 
the cord, without edema; mild lateral foraminal narrowing at 
C3-C4; and minimal bilateral foraminal narrowing at C4-C5, 
secondary to osteophytes.  The VA doctor stated that this 
disorder would not prevent the veteran from performing a job.  

The RO has evaluated the veteran's cervical spine disorder at 
the 10 percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2000).  Under this section, a 10 percent evaluation is 
warranted for slight limitation of motion of the cervical 
spine, while a 20 percent evaluation is in order for moderate 
limitation of motion.

In this case, the veteran's November 1997 VA general medical 
examination revealed cervical spine forward flexion to 80 
degrees, posterior extension to 45 degrees, left tilting to 
40 degrees, right tilting to 42 degrees, left rotation to 55 
degrees, and right rotation to 60 degrees.  Significantly, no 
pain was noted with motion.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45 (2000).  As such, 
the veteran's limitation of motion is better characterized as 
slight than as moderate in degree, and the criteria for a 
higher evaluation under Diagnostic Code 5290 have not been 
met.

The Board has considered other diagnostic criteria in this 
case.  However, there is no evidence of a vertebral fracture 
(as would warrant consideration under Diagnostic Code 5285); 
favorable ankylosis of the cervical spine (the criteria for a 
30 percent evaluation under Diagnostic Code 5287); or 
moderate intervertebral disc syndrome, with recurring attacks 
(the criteria for a 20 percent evaluation under Diagnostic 
Code 5293).  As such, there is no basis for an evaluation 
greater than 10 percent for the veteran's cervical spine 
disorder, and the preponderance of the evidence is against 
his claim for that benefit.  Again, in reaching this 
decision, the provisions of 38 U.S.C.A. § 5107(b) are not 
applicable because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. at 55; 38 U.S.C.A. § 5107(b) (West 1991); The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (relevant sections of which are to be 
codified at 38 U.S.C.A. § 5107(b)). 

D.  Duodenitis

In an April 1998 rating decision, the RO granted service 
connection for duodenitis and assigned an initial zero 
percent evaluation, effective from May 1997.  The RO based 
this evaluation on the results of a November 1997 VA general 
medical examination.  During this examination, the veteran 
reported that, for the past three years, he had four to five 
day cycles of diarrhea alternating with constipation and 
associated with nausea, but no vomiting.  The veteran also 
described considerable abdominal gas but denied hematemesis 
or melena.  Stool samples were negative for occult blood, and 
the veteran was noted to be taking Tagamet.  No weight loss 
or anemia was noted.  X-rays revealed findings compatible 
with duodenitis.  The pertinent diagnosis was x-ray evidence 
of duodenitis, with alternating constipation and diarrhea.

The RO has evaluated the veteran's duodenitis at the zero 
percent rate by analogy under 38 C.F.R. § 4.114, Diagnostic 
Code 7305 (2000).  See 38 C.F.R. §§ 4.20, 4.27 (2000).  Under 
this section, a mild duodenal ulcer, with recurring symptoms 
one or twice yearly, warrants a 10 percent evaluation, while 
a moderate duodenal ulcer, with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration or with continuous moderate manifestations, warrants 
a 20 percent evaluation.  

In this case, the veteran has complained of nausea and 
stretches of days of diarrhea alternating with constipation, 
but he has reported no vomiting, weight loss, or anemia.  
Overall, these symptoms are mild in degree, and the Board 
finds no significant variation in symptomatology over the 
course of this appeal.  See Fenderson v. West, supra.  As 
such, a 10 percent evaluation, but not more, is in order 
under Diagnostic Code 7305.

E.  Consideration under 38 C.F.R. § 3.321(b)(1) (2000)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disabilities have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2000).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

II.  Entitlement to service connection for a skin rash

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(a) (2000).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000). 
 
Additionally, service connection may be established for a 
chronic disability resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2001.  38 C.F.R. § 3.317(a)(1)(i) (2000).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5) (2000).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2000).

The veteran's service medical records are negative for 
complaints of, or treatment for, any skin rashes.  During 
both an October 1994 VA general medical examination and a May 
1996 VA skin examination, the veteran reported problems with 
a skin rash, but neither examination revealed any rashes.  
The veteran reported no problems with a skin rash in the past 
year during his April 2000 VA examination, and no rashes were 
shown upon examination.

In this case, the Board finds that the medical evidence of 
record does not indicate a chronic skin rash.  As chronicity 
of a claimed disorder is an essential criterion under 
38 C.F.R. § 3.317 (2000), the preponderance of the evidence 
is therefore against the veteran's claim for service 
connection for a skin rash  Again, in reaching this decision, 
the provisions of 38 U.S.C.A. § 5107(b) are not applicable 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55; 38 U.S.C.A. § 5107(b) (West 1991); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (relevant sections of which are to be codified at 38 
U.S.C.A. § 5107(b)). 


ORDER

The claim of entitlement to an increased evaluation for a 
dysthymic disorder, currently evaluated as 10 percent 
disabling, is denied.

The claim of entitlement to an increased evaluation for a 
cervical spine disorder, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to an initial 10 percent evaluation for 
duodenitis is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

The claim of entitlement to service connection for a skin 
rash, to include as due to an undiagnosed illness, is denied.



REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claims, as recent statutory changes 
ensure that this duty applies to all new claims for 
compensation.  See 38 U.S.C.A. § 5107(a) (West 1991); The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (relevant sections of which are to be 
codified at 38 U.S.C.A. §§ 5103A and 5107(a)); see also 
Karnas v. Derwinski, 1 Vet. App. at 312-13.  This duty 
includes conducting a thorough and contemporaneous medical 
examination of the veteran.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  If an examination report is 
incomplete, the Board must await its completion, or order a 
new examination, before deciding a claim.  See Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992).  

In this case, the veteran's April 2000 VA orthopedic 
examination did not adequately address his complaints of 
joint stiffness, other than with his service-connected 
disabilities.  Moreover, this examination report is 
incomplete with regard to the veteran's service-connected 
knee disorders.  The examiner provided no opinion regarding 
the presence of painful motion or functional loss due to 
pain.  Moreover, the examination report indicates that x-rays 
of the knees were to be obtained and that the report would be 
amended upon review of the x-rays, but no such x-ray reports 
are included in the claims file.  

As the determination of the veteran's claims for service 
connection for joint stiffness and increased evaluations for 
right and left knee disorders could impact his claim of 
entitlement to TDIU, a determination of that claim must be 
deferred until the other claims are adjudicated by the Board.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).    

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
orthopedic examination to determine the 
nature, extent, and etiology of his 
claimed stiff joints, as well as the 
nature and extent of his service-
connected right and left knee disorders.  
The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All necessary tests and studies should be 
performed, including range of motion 
testing and x-rays of the knees.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to indicate whether 
it is at least as likely as not that the 
veteran's joint stiffness complaints 
(exclusive of those pertaining to his 
service-connected left knee, right knee, 
and cervical spine disorders) are 
attributable to a known diagnosis and 
whether it is at least as likely as not 
that any current joint stiffness is 
attributable to service.  The examiner 
should also provide an opinion as to the 
extent of any painful motion or 
functional loss due to pain of the knees.  
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to service connection for 
stiff joints, to include as due to an 
undiagnosed illness; increased 
evaluations for right and left knee 
disorders; and TDIU.  If the 
determination of any of these claims 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 



